Citation Nr: 1314500	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  07-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma, claimed as skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

A December 2008 rating decision granted service connection for squamous cell skin carcinoma.  Therefore, squamous cell skin carcinoma is not discussed in the present decision. 

This claim was previously before the Board in February 2011, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

There is no probative evidence that the Veteran's basal cell carcinoma, claimed as skin cancer, is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma, claimed as skin cancer, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2012); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in August 2005 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice requirements regarding disability rating and effective date were satisfied in a February 2011 letter to the Veteran.  See Dingess/Hartman, supra.

With respect to the duty to assist in this case, the Veteran's service treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination, the report of which have been associated with the claims file, in conjunction with his claim.  The examination report and addenda and a June 2011 VA medical opinion provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including malignant tumors, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2012).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
	
As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The service treatment records show that in June 1966 the Veteran had an infection on a hand.  In June 1967 the Veteran had second degree burns on his back, shoulder and ears.  Ten days later they were noted to be healing well.  His skin was then found to be normal at several examinations, although it was noted that he had scars on the right lateral neck, the right fourth digit, and the left second digit, and a mole on the right forearm.  In October 1984 the Veteran had scattered inflammatory lesions over his scalp that came and went.  The impression was mild folliculitis capitis.  The Veteran also had recurrent lichen simplex on the left forearm.  On an October 1985 medical history report the Veteran indicated that he had never had skin diseases.  At the Veteran's October 1985 retirement examination his skin was normal.

Post-service records show that at July 1986 treatment with a private dermatologist the Veteran complained of nodules on the right leg that came and went.  He had also had nodules on the forehead and scalp.  On examination there was a nodule on the right calf.  The microscopic diagnosis was skin with subcutaneous hemorrhage and lesion of the left leg.  Another pathologist reviewed the slide and felt it was erythema nodosum.  In August 1986 the Veteran's right arm broke out with pustules and he was diagnosed with an unknown inflammatory process. 

Private treatment records from June 2002 state that the Veteran had a history of basal cell carcinoma on the right neck, and in October 2002 he had basal cell carcinoma on the nose.  August 2002 and November 2002 treatment records show that the Veteran had basal cell carcinoma on the jaw, which was surgically excised.  

A private dermatologist wrote in a June 2007 letter that the Veteran had been a patient since May 2004 and had had squamous cell carcinoma, basal cell carcinoma of the right superior neck that was excised in March 2005, and basal cell carcinoma of the left inferior cheek and left preauricular cheek that was excised in August 2005.  The Veteran's condition was mostly sun induced, and the dermatologist noted that ultraviolet light can lead to basal cell carcinomas.  The dermatologist continued that skin cancers may appear many years after the original injury.

The Veteran had a VA examination in July 2008 at which it was noted that he had basal cell carcinoma of the ears and face.  He reported sustaining second degree burns affecting the shoulders, back, posterior neck and ears in 1967 when a fire broke out in his home.  The Veteran was first diagnosed with basal cell carcinoma in the early 1980s with numerous recurrences, the most recent being in 2008 on his nose.  The treatment had consisted of 12 excisional biopsies, and there were numerous irregular lesions on the face, ears and neck.  The examiner wrote in an August 2008 examination report addendum that the Veteran sustained a great deal of unprotected sun exposure while working on flight lines during military service.  The examiner wrote in a December 2008 examination report addendum that there was no known risk of basal cell carcinoma following a burn or chronic inflammation.  Known risk factors include exposure of ultraviolet light, therapeutic radiation, arsenic exposure, and immunosuppression, as found in HIV infection, chronic steroid use or organ transplantation.

The Veteran wrote in an October 2009 statement that he had sun exposure during his military service.

A VA nurse practitioner reviewed the claims file in June 2011 and opined that basal cell carcinoma was not caused by or a result of the lesions that the Veteran was treated for in October 1984.  She noted that in 1984 he was diagnosed with lichen simplex and mild folliculitis, which are not causes of or related to basal cell carcinoma.

The statement from the July 2008 examination report that the Veteran was first diagnosed with basal cell carcinomas in the early 1980s is not supported by the record.  The treatment records discussed above do not show a diagnosis prior to 2002, and the treatment records from the 1980s that have been associated with the claims file do not show basal cell carcinoma.  Therefore, the statement in that July 2008 examination report that the Veteran had basal cell carcinomas in the 1980s is given no probative value because it is not supported by the record.  Since the record does not show basal cell carcinoma within a year of separation from service, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The opinion of the 2008 VA examiner that there is no known risk of basal cell carcinoma following a burn or chronic inflammation and the June 2011 VA opinion that basal cell carcinoma was not caused by or a result of the lesions the Veteran was treated for in 1984 are given probative value because they were supported by the rationales that included medical analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124.

With respect to the Veteran's effort to link his basal cell carcinoma to in-service sun exposure, the Board acknowledges the evidence indicating that a risk factor for basal cell carcinoma includes sun exposure.  It is also quite obvious the Veteran would have been exposed to sun light during service, just like every other living creature would have been during those years, as well as the years preceding that time and since.  Such a universal experience, however, cannot be reasonably characterized as an injury, as necessary to establish entitlement to VA compensation benefits.  Furthermore, no competent evidence affirmatively links the Veteran's basal cell carcinoma to in-service sun exposure.  

There are no medical opinions of record indicating that the basal cell carcinoma is related to service.  While the Veteran has made statements to the effect that his basal cell carcinoma is related to in-service exposure to sunlight, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

The Veteran's representative argued in April 2013 that the advanced registered nurse practitioner who gave the VA opinion in June 2011 was not competent because the Skin Cancer Foundation has stated that only a specialist can identify an exact skin condition.  This argument is not persuasive because the Court of Appeals for Veterans Claims has recognized that VA's regulation at 38 C.F.R. § 3.159(a)(1) provides that "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  A nurse practitioner is a person who, by definition, has "advanced education and clinical training in a specialized area of health[]care . . . [and] can diagnose, prescribe, and perform procedures."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1294 (30th ed. 2003).  The Board accepts the nurse practitioner's competence in this case.  In addition, the Veteran's treatment records show that a dermatologist has diagnosed him with basal cell carcinoma.  The VA opinion was regarding the etiology of the basal cell carcinoma and was not regarding whether the Veteran has basal cell carcinoma. 

The Veteran's representative also argued that severe sunburn and longterm daily sun exposure can lead to basal cell carcinoma.  However, the burns that the Veteran sustained during service were due to a fire, and the 2008 VA examiner felt that there is no known risk of basal cell carcinoma following a burn or chronic inflammation of this sort.  

Because the evidence preponderates against the claim of service connection for basal cell carcinoma, claimed as skin cancer, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for basal cell carcinoma, claimed as skin cancer, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


